Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments have overcome all of the previously relied upon 112(b) and prior art rejections.  Independent claim 39 is drawn to a method for making a polymer from muconic acid in which (a) muconic acid is obtained from a microorganism, (b) optionally converted into a derivative of formula (I), (c) converted to hex-3-enedioic acid (from muconic acid) or a derivative [from a derivative of formula (I)] via an electrochemical reaction, (d) condensed with an aldehyde or ketone, and (e) reacted to form a polymer.  Figure 9 of Applicants specification captures the scope of claim 39.  While steps (a), (b) and (c) of claim 39 are rendered obvious by the combined teachings of Frost et al. (WO 2010/085712) and Lin (Metabolic Engineering, 23, 2014, 62-69), there is nothing taught or suggested by Frost et al. to react a product of step (c) with an aldehyde or ketone as required in step (d), and subsequently forming a polymer therefrom as recited in step (e).  The prior art does not teach or suggest steps (d) and (e) in any manner which is combinable with Frost et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766